DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claims [1, 11 and 18] are  objected to because of the following informalities:   claims [1, 11 and 18] recites the limitation “ the surface of the semiconductor substrate” in lines 17, 9 and 12 respectively,  it is meant to be   “ a surface of the semiconductor substrate”. In order  to avoid potential antecedent bases. 
3. Claims [18] is also   objected to because of the following informalities:   claim [18] in line 14 recites  the limitation “ Fe segment made”.  It is meant to be  “ Fe segment” “made” needs to be cancelled in order to  avoid redundancy with  limitation following the “Fe segment “ as recited in claim 18. Appropriate correction is required.

Allowable Subject Matter
4. Claims [1-20] are allowed.
5. The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim [1], none of the prior arts on the record either in combination or alone teaches or reasonably suggests: a complementary metal-oxide semiconductor (CMOS) imaging sensor (CIS) comprising: the gate isolating layer comprising: a Fe segment made of a ferroelectric material and sandwiched between the gate structure and a first channel sub-region of the channel region adjacent to the floating diffusion region, the Fe segment configured to be toggled between a high conversion gain mode and a low conversion gain mode; and a dielectric segment sandwiched between the gate structure and a second channel sub-region of the channel region that is adjacent to the drain region and is non-overlapping with the first sub-region; in conjunction with the other limitation of the claim.

 Claims 2-9 are allowed due to their direct or indirect dependency on claim 1. 

Re Claim [11], none of the prior arts on the record either in combination or alone teaches or reasonably suggests: A hybrid ferroelectric-metal-oxide-semiconductor field effect transistor (Fe-MOSFET) device comprising: the gate isolating layer comprising: a Fe segment made of a ferroelectric material and sandwiched between the gate structure and a first channel sub-region of the channel region adjacent to the source region; and a dielectric segment sandwiched between the gate structure and a second channel sub-region of the channel region that is adjacent to the drain region and is non-overlapping with the first sub-region; in conjunction with the other limitation of the claim.

Claims 12-17  are allowed due to their direct or indirect dependency on claim 11. 


Re Claim [18], none of the prior arts on the record either in combination or alone teaches or reasonably suggests: a method for generating a pixel output signal with dual conversion gain in a complementary metal-oxide semiconductor (CMOS) imaging sensor (CIS), the method comprising: the gate isolating layer comprising a Fe segment made and a dielectric segment, the Fe segment made of a ferroelectric material and sandwiched between the gate structure and a first channel sub-region of the channel region adjacent to the floating diffusion region, and the dielectric segment sandwiched between the gate structure and a second channel sub-region of the channel region that is adjacent to the drain region and is non-overlapping with the first sub-region, wherein the write pulse writes the Fe segment to a selected one of two conversion gain modes by aligning dipoles of the ferroelectric material to a corresponding one of two ferroelectric polarization states in accordance with whichever of the write polarizations is communicated by the write pulse; and communicating a reset pulse at a reset magnitude to the gate electrode of the hybrid Fe-MOSFET subsequent to the communicating the write pulse, the reset magnitude being less than the write magnitude, such that the dielectric segment responds to the reset pulse to form a current channel between the source region and the drain region across the channel region without affecting alignments of the dipoles in the Fe segment; in conjunction with the other limitation of the claim.
Claims 19-20  are allowed due to their direct or indirect dependency on claim 18. 


                6.   The following are the closest prior arts found:
The reference to Oh (US. PAT. No.  10, 536,652) discloses:  Image sensor pixels may be dual gain pixels that have high dynamic range capabilities. In particular, the image sensor pixels may have multiple photosensitive regions to capture multiple images to be used in high dynamic range schemes. These photosensitive regions may be photodiodes that are arranged symmetrically about a shared floating diffusion region. The shared photodiodes and the floating diffusion region may all be configured to generate charge in response to light incident on the image sensor pixel. In col. 2 lines 23-31.
 
The reference to Chnag  (US. PAT. No. 11, 380, 708) discloses :  illustrates a cross-sectional view of a ferroelectric field-effect transistor (FeFET) 200, in an embodiment. The FeFET 200 includes a substrate 231, which may be a semiconductor substrate, such as silicon, doped or undoped, or an active layer of a semiconductor-on-insulator (SOI) substrate. The semiconductor substrate may include other semiconductor materials, such as germanium; a compound semiconductor including silicon carbide, gallium arsenic, gallium phosphide, gallium nitride, indium phosphide, indium arsenide, and/or indium antimonide; an alloy semiconductor including SiGe, GaAsP, AlInAs, AlGaAs, GaInAs, GaInP, and/or GaInAsP; or combinations thereof. Other substrates, such as multi-layered or gradient substrates, may also be used.
(26) Source region 207 and drain region 205 (may be collectively referred to as the source/drain regions) are formed in the substrate 231 on opposing sides of a gate structure, which gate structure includes a gate dielectric layer 211, an internal metal layer 213, the ferroelectric film 250, and a gate electrode 217 formed successively over the substrate 231. The FeFET 200 may be referred to as an MFMIS FET, wherein MFMIS represents the materials of the different layers of the FeFET 200. For example, the first M stands for the metal material of the gate electrode 217, F stands for the ferroelectric material of the ferroelectric film 250, the second M stands for the metal material of the internal metal layer 213, I stands for the dielectric material of the gate dielectric layer 211, and S stands for the substrate material of the substrate 231. In Col. 5 lines 15-43.


Conclusion
7. This application is in condition for allowance except for the following formal matters: 
See the above objection made by the examiner.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        

.